Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Attempts to connect with attorney of record to obtain a TD prior to first action was unsuccessful
Allowable Subject Matter
Claims 2-16, 18-22, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are different from the parent application and not obvious with respect to the parent application as disclosed below and would be allowable if rewritten in an independent form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10945082. Although the claims at issue are not identical, they are not patentably distinct from each other because although the US patent number 10945082 discloses two communication channels utilizing encrypted data, but both applications are similar in disclosing two separate communication channels, one for audio and one for parameters to provide a specific sound field to the user. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize various channel parameters such as encrypted to establish the connection for two separate channels as disclosed by both applications.



17462463
10945082
Claim 1: A hearing device configured to be worn by a wearer, comprising: an audio streaming circuit configured to establish wireless connectivity with an electromagnetic audio streaming source via a first communication link, the audio streaming circuit configurable to deliver a listening experience which is specific to a selected sound field from a plurality of sound fields; a configuration circuit configured to receive configuration parameters via a second communication link different from the first communication link for configuring the hearing device to deliver the listening experience specific to the selected sound field; and control circuitry that configures the hearing device to deliver the listening experience specific to the selected sound field in accordance with the received configuration parameters.
Claim 17: A hearing device configured to be worn by a wearer, comprising: an audio streaming circuit configured to establish wireless connectivity with an electromagnetic audio streaming source via a first communication link, the audio streaming circuit configurable to deliver a listening experience which is specific to a selected sound field from a plurality of sound fields; a configuration circuit configured to receive configuration parameters from a beacon via a second communication link different from the first communication link for configuring the hearing device to deliver the listening experience specific to the selected sound field; and control circuitry that configures the hearing device to deliver the listening experience specific to the selected sound field in accordance with the configuration parameters received from the beacon.
Claim 23: A method implemented by a hearing device configured to be worn by a wearer, comprising: establishing wireless connectivity between the hearing device and an electromagnetic audio streaming source via a first communication link; receiving configuration parameters via a second communication link different from the first communication link for configuring the hearing device to deliver a listening experience specific to a selected sound field from a plurality of sound fields; and delivering, by the hearing device, the listening experience to the wearer which is specific to the selected sound field in accordance with the received configuration parameters.
Claim 1. A hearing device adapted for use by a wearer, the hearing device comprising: a decryption circuit; an audio streaming circuit configured to establish wireless connectivity with an electromagnetic audio streaming source via a first communication link, the audio streaming circuit configured to receive an encrypted audio stream from the electromagnetic audio streaming source via the first communication link; a configuration circuit configured to receive configuration parameters via a second communication link different from the first communication link for configuring the hearing device to receive electromagnetic audio streaming from the electromagnetic audio streaming source via the first communication link, the configuration parameters comprising a key usable by the decryption circuit to enable decryption of the encrypted audio stream; and control circuitry that configures the hearing device to enable reception of the electromagnetic audio streaming and to decrypt the encrypted audio stream using the key.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652